Ladd, J.
The defendant was accused of having professed and actually undertaken to cure and heal without having obtained and caused to be recorded a certificate from the State Board of Medical Examiners; the indictment charging that he “did willfully and unlawfully assume the duties of a physician, and make a practice of treating persons afflicted with diseases and did then and there willfully and unlawfully publicly profess to cure and heal persons afflicted with disease by a system of treatment called ‘chiropractic.’ ” He moved that the indictment be set aside for that, among other things, it was defective, in that no' more than a legal conclusion was pleaded therein and several offenses were joined in a single count.
Criminal law: practice of medicine without license: indictment: duplicity. I. Section 2579 of the Code defines who shall be deemed practicing medicine, surgery, or obstetrics or as a physician, and, as pointed out in State v. Heath, 125 Iowa, 585, these are divided into three classes: (1) All “who shall publicly profess to be a physician or surgeon or obstetrician and assume the duties;”. (2) those “who shall make a practice of prescribing and *422furnishing medicine for the sick;” and (3) those “who publicly profess to cure or heal.” Section 2580 of the Code imposes a penalty on any person who by his conduct brings himself within any of these classes. So that, construing the statutes together, they enumerate several acts disjunctively which may constitute the offense of practicing as a physician without a license, and the doctrine is. well settled that “when several acts are enumerated disjunctively as constituting an offense, and are not repugnant to each other, they may be alleged conjunctively in an indictment without duplicity.” State v. Hubbell, 137 Iowa, 570. The different acts which constitute the offense in one practicing without a license are not necessarily inconsistent with each other, and the indictment, even if it had charged the acts of the defendant such as to bring him within all three classes, would not have been vulnerable to the criticism of charging more than one offense.
2 Same description of offense Nor was there error in ruling that the facts were pleaded with sufficient particularity. These were stated, in substance, in the language of the statute, and the rule prevails that when this so individuates the offense that the offender has proper notice from the statutory terms of the particular offense charged it is enough. State v. Porter, 105 Iowa, 677; State v. Bair, 92 Iowa, 28. See State v. Wilhite, 132 Iowa, 226. A specific detail of the particular things done was not essential to apprise the accused of the offense charged. It was sufficient for that purpose to allege the acts declared by the statute to constitute the offense.
3' raignment; II. The record does not affirmatively indicate that defendant was arraigned or waived arraignment, but from the very silence of the record and his proceeding to the trial without objection, arraignment or waivér thereof is to be presumed. State v. Winstrand, 37 Iowa, 110; State v. Bowman, 78 Iowa, 519; State v. Thompson, 95 Iowa, 464.
*4234. Same: failure to plead. Nor is defendant in a situation to take advantage of his omission to plead. As he was not put on trial until about two months after the motion to set aside the indictment had been overruled, ample time was afforded to prepare for his defense, and, as he was tried in every respect as though he had pleaded “not guilty,” he could not have been prejudiced by the irregularity, and for this reason can not be heard to complain. State v. Greene, 66 Iowa, 11; State v. Hayes, 67 Iowa, 27; State v. Jones, 70 Iowa, 505; State v. Bowman, supra; State v. Thompson, supra.
5. Same: statutory regulation III. Appellant next contends that the operation of the statutes should be limited to those professing or undertaking to practice medicine and surgery. The state may determine what acts constitute practice as i • • n a physician, and may impose conditions on the exercise of that privilege. State v. Mosher, 78 Iowa, 321; State v. Bair, 112 Iowa, 466. And we have construed the statutes of this state to include those who without medicine or the practice of surgery publicly profess to cure and heal. State v. Heath, 125 Iowa, 585; State v. Wilhite, 132 Iowa, 226; State v. Miller, 126 Iowa, 541, in which the accused was a chiropractor. See State v. Johnson (Kan.), 114 Pac. 390. And in the opinions in these cases and State v. Edmonds, 127 Iowa, 333, we have held the medical practice statutes constitutional. No useful purpose will be served by reconsideration, notwithstanding the interesting brief presented by counsel for defendant.
6' tfdlTg physician IV. The defendant published a series of articles in the newspapers of Brooklyn and Malcolm, denominated “Talks with a Chiropractor,” in which he directed public attention to the so-called chiropractic system of healing, to the shortcomings of the medical profession, and especially to himself as a practioner of that system. He undertook to *424heal a number of persons, and in doing so first required them to strip the back to the skin, and lie on a table when he would examine the spinal column with his hands, and by sudden pressure restore any vertebrae out of place to, its normal position, or, as described by the accused: “The patient is suspended between two tables, the chest resting on one, the lower part of the body on the other; and abdomen and spine between them will be" in a flexed condition, and I start with my hands to traverse the spinal process. I take a position with my hands over the 'process in this manner, and with a quick movement in this manner (indicating) as I stand over the patient I seek to move the vertebrae back towards the normal position in order to relieve the pressure on the nerves. Subluxation is likely to have in my opinion to cause an impingement or pressing upon the spinal cord or process and to make impossible the normal transmission of the mental impulses .that we ascribe to the brain, thus causing other manifesta- . tions than normal ones, causing abnormal conditions or disease. Impingement of the vertebrae interferes with the transmission of mental impulses or impressions. It is a well known fact that there is some energy transmitted from the brain over the nerves and tissues of the body, and these are what are termed .in our school as mental impulses. It is supposed that the brain is the center of the .nerve force, and these impulses are transmitted over the nerves from the brain to the tissues of the body, and their ■ proper transmission is necessary, in my opinion, to the performance of the normal functions of the brain and tissues.”
Manifestly he not only publicly professed to cure and heal, but undertook to do so. If the theory is of such consequence to the world as counsel contend, it would seem -that the study such as the state requires of anatomy, physiology, general chemistry, pathology, surgery, and obstetrics would not be objectionable. Surely the requirement *425that every one who proposes to devote himself to the prevention, cure, or alleviation of disease and pain shall possess some knowledge of the nature of disease, its origin, its anatomical and physiological features, its causative relation, and of the preparation and action of drugs, ought not to be denounced as exacting or unreasonable. Indeed, without such preparation, one might entertain a- suspicion that the proposed healer is acting selfishly, and not from an intelligent conviction that his method was preferable to others. All the state insists upon is qualification, and, when possessed of this and armed with a certificate so evidencing and duly recorded, the practitioner may follow any system of healing he may choose.
There was no error, and the judgment is affirmed.